ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_04_FR.txt. 222

OPINION INDIVIDUELLE DE M. BEDJAOUI

C'est avec regret que je n’ai pu voter en faveur d’une tenue d’une
audience pour entendre la République d’Ei Saivador.

Comme il s’était révélé impossible pour la Cour d'examiner séparément
d’abord la question de la tenue d’une audience et ensuite celle de la
demande d'intervention elle-même, il m'est apparu dans ces conditions
qu’une décision sur la demande d’intervention emportait inévitablement la
même conclusion sur la question de la tenue d’une audience.

On ne peut donc être en faveur à la fois du rejet de la demande d’in-
tervention et de l’acceptation de la tenue d’une audience aux fins d’exa-
miner une telle demande. En effet dès lors que la Cour est parvenue à la
conclusion que la demande d’intervention d'El Salvador était irrecevable,
la tenue d’une audience devenait logiquement sans objet, procéduralement
artificielle et pleine de faux-semblants, et enfin dangereusement généra-
trice de faux espoirs pour la République d'El Salvador.

(Signé) Mohammed BEDIAOUI.

11
